DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 10/25/21 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the slots fitting together and engaged as described in the specification (see paragraph [0035]).  See also corresponding 112 rejections below.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Specification
The disclosure is objected to because of the following informalities: The examiner notes that in line 7 of paragraph [0035] the applicant recites “the projections 72 of each slot 20 fit into each other”, however the applicant previously discloses that the slots are formed by the projections (see paragraph [0028]) therefore as best understood by the examiner the projections and the slots are two separate elements of the invention. It is unclear how two projections can fit into each other or how two slots can fit into each other.  It appears the applicant means the projections fit/engage the slots.  The examiner further notes that paragraph [0035] discloses in lines 3-6 that the slots of the first and second end caps fit together and engage one another.  It is unclear how the end caps fit together or engage one another via the slots since the slots are both open areas.  The examiner request clarification on how the end caps engage and fit with one another.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. How do the slots of the engagement portions fit together/engage one another? How do the slots of the brackets engage one another? The examiner notes that paragraph [0035] discloses in lines 3-6 that the slots of the first and second end caps fit together and engage one another, however the disclosure is unclear on how the slots engage can one another since slots are open areas. Examiner notes that slots are negative space. How can a negative space engage another negative space?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, line 6-8 the applicant recites “the slot of the engagement portion of the second end cap engages with the slot of the engagement portion of the first end cap” it is unclear to the examiner how the slots engage can one another as they are both open areas/negative spaces.  Does the applicant mean a projection of the engagement portions engage the slot?  Appropriate clarification is required.
Regarding claim 1, lines 10 and 11, the applicant recites “the slot of the engagement portion of the third end cap engages with the slot of the engagement portion of the fourth end cap” it is unclear to the examiner how two slots engage can one another as they are both open areas/negative sapces.  Does the applicant mean the projections of the engagement portions engage the slots?  Appropriate clarification is required.
Regarding claim 1, lines 13-15 the applicant claims the slots of the first and second end caps fit together and that the slots of the third and fourth end caps fit together, it is unclear how slots can fit together.  Does the applicant mean the projections fit together with the slots? Appropriate clarification is required.
Regarding claim 2, lines 4 and 5, the applicant recites “the slot of the engagement portion of the second guide bracket engages with the slot of the engagement portion of the first guide bracket” it is unclear to the examiner how two slots 
Regarding claim 2, lines 6, the applicant recites “the slot of the engagement portions of the first and second guide brackets fit together”, it is unclear to the examiner how slots can fit together. Does the applicant mean the projections of the guide bracket fitting with the slots of the corresponding guide bracket? Appropriate clarification is required.
Regarding claim 3 the applicant recites “a third ladder” in line 1.  The examiner notes that a third ladder has been previously claimed in claim 1. Is the applicant claiming an additional ladder or referring to the previously claimed third ladder?  Appropriate clarification is required.
Regarding claim 3, lines 2-4, the applicant recites, “the slot of the engagement portion of the third end cap engages with the slot of the engagement portion of the fourth end cap” it is unclear to the examiner how two slots engage can one another as they are both open areas.  Does the applicant mean the projections engage with the slots?  Appropriate clarification is required.
Regarding claim 3, line 6, the applicant recites “a stack” the examiner notes that a stack was previously claimed in claim 1.  Is the applicant referring to an additional stack?  Appropriate clarification is required.
Regarding claim 3, lines 6 and 7 the applicant recites “the slot of the engagement portions of the first and second end caps fit together”. Does the applicant mean the slots of the engagement portions fit together with the projections of the corresponding end cap?  Appropriate clarification is required.

Regarding claim 4, lines 5-7, the applicant recites “the slot of the engagement portions of the first and second rail shields fit together”.  How do the slots “fit together”?  Does the applicant mean the slots fit together with the projections?  Appropriate clarification is required.
Regarding claim 12, line 6 and 7, the applicant recites “the slot of the engagement portion of the second end cap engages with the slot of the engagement portion of the first end cap”.  It is unclear to the examiner how slots can engage one another.  Does the applicant mean the slots engage with the projections?  Appropriate clarification is required.
Regarding claim 16, lines 6 and 7, the applicant recites “the slot of the engagement portion of the second end cap engages with the slot of the engagement portion of the first end cap”.  How do two slots engage each other?  Does the applicant mean the slot engage with the projections? Appropriate clarification is required.
Regarding claim 16, lines 9-11, the applicant recites “the slot of the engagement portions of the first and second end caps fit together”.  It is unclear to the examiner how slots can fit together.  Does the applicant mean the slots fit together with the projections?  Appropriate clarification is required.

Dependent claims not directly named are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazarus (5350038).  Lazarus discloses a first ladder 16 having a first end cap 52, having a cap portion 54, and an engagement portion 56 with a slot (interpreted as the aperture where pin 74  is inserted); 
a second ladder 18, having a second end cap 46, having a cap portion 48, and an engagement portion 44, with a slot (interpreted as the aperture where pin 74 is inserted), and a third end cap 84, having a cap portion and an engagement portion with a slot, the slot of the engagement portion of the second end cap engages with the slot of the engagement portion of the first end cap when the second ladder is stacked on top of the first ladder, as best seen in marked-up Figure 4 below; and 

 
    PNG
    media_image1.png
    434
    857
    media_image1.png
    Greyscale
 having a cap portion and an engagement portion and a slot, the slot of the engagement portion of the third end cap engages with the slot (interpreted as the aperture where the pivot pin is inserted) of the engagement portion of the fourth end cap when the third ladder is stacked on top of the second ladder, as best seen in Figure 4, the second ladder stacked on top of the first ladder and the third ladder stacked on top of the second ladder all together form a stack, the slot of the engagement portions of the first and second end caps fit together and directly contact each other (via pin 74) and the slot of the engagement portions of the third and fourth end caps fit together and directly contact each other (via pin 74) in the stack, as best seen in Figure 4.

a second ladder 18, having a second end cap 46, having a cap portion 48, and an engagement portion 44, with a slot (interpreted as area where pin 74 is inserted), the slot of the engagement portion of the second end cap engages with the slot of the engagement portion of the first end cap (via pin 74) when the second ladder is stacked on top of the first ladder to form a stack, to interlock and prevent the first and second ladders moving sideways relative to each other, as best seen in Figure 4.    
Regarding claim 16 Lazarus discloses a first ladder 16, having a first end cap having a cap portion 54, and an engagement portion 56, with a slot (interpreted as area where pin 74 is inserted); and 
a second ladder 18, having a second end cap 46, having a cap portion 48, and an engagement portion 44 with a slot (interpreted as area where pin 74 is inserted), the slot of the engagement portion of the second end cap engages with the slot of the engagement portion of the first end cap (via pin 74) when the second ladder is stacked on top of the first ladder to interlock and prevent the first and second ladders moving sideways relative to each other, the second ladder stacked on top of the first ladder together form a stack, the slot of the engagement portions of the first and second end caps fit together and directly contact each other in the stack, as best seen in Figure 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Beggs et al. (5758745) in view of Gealy et al. (20130112501).  
Beggs et al. discloses a first ladder 10, having a first end cap 68, having a cap portion and an engagement portion with a slot;

    PNG
    media_image2.png
    848
    802
    media_image2.png
    Greyscale


 
    PNG
    media_image3.png
    1130
    606
    media_image3.png
    Greyscale
 
rd end cap and fails to disclose a third ladder.
Gealy et al. teaches the utility of a ladder system having a third ladder 3, having a fourth end cap 10, the third ladder is stacked on top of the second ladder 2, the second ladder stacked on top of the first ladder 1, and the third ladder stacked on top of the second ladder all together form a stack, as best seen in Figures 2 and 8.  The use of a third ladder is used in the art to allow a user to reach a higher elevation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ladder system of Beggs et al. with a third ladder as taught by Gealy et al. so as to allow a user to reach a higher elevation and to replace the third end cap of Beggs et al. and fourth end cap of Gealy et al. with the end caps having a cap portion, an engagement portion and slots as taught by Beggs et al. so as to maintain alignment and prevent separation of the second and third ladders. 

    PNG
    media_image4.png
    818
    826
    media_image4.png
    Greyscale
 
and the second ladder 20, has a second guide bracket 30 seen in figure 10, having a guide portion 42, and an engagement portion 40, with a slot, the slot of the engagement portion of the second guide bracket engages with the slot of the engagement portion of the first guide bracket when the second ladder is stacked on top of the first ladder, the slot of the engagement portions of the first and second guide brackets fit together and directly contact each other in the stack, as best seen in Figure 8.  

Gealy et al. teaches the utility of a third ladder 3, having a fourth end cap 10, the second ladder 2, stacked on top of the first ladder 1, and the third ladder 3, stacked on top of the second ladder all together form a stack, as best seen in Figures 1 and 2.  The use of a third ladder is used in the art to allow a user to reach a higher elevation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interlocking ladder system of Beggs et al. with a third ladder as taught by Gealy et al. so as to allow a user to reach a higher elevation and to replace the third end cap of Beggs et al. and fourth end cap of Gealy et al with the end caps having cap portion, engagement portion and slots as taught by Beggs et al. so as to allow for connection and to maintain alignment and prevent separation of the third and fourth ladders. 


Allowable Subject Matter
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDACE L BRADFORD/Examiner, Art Unit 3634